The defendant's petition for certification for appeal from the Appellate Court, 172 Conn.App. 668, 161 A.3d 618 (2017), is granted, limited to the following issue:"In rejecting the defendant's claim that there was insufficient evidence to support his conviction of assault in the first degree in violation of General Statutes § 53a-59 (a) (1) with respect to Rosa Bran, did the Appellate Court properly conclude that a jury reasonably could have found that the one and one-half inch scar on her forearm constituted serious disfigurement, and therefore, a serious physical injury?"